EXHIBIT 10.2
 


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made as of May
11, 2015 (“Effective Date”), by and between WaferGen Bio-systems, Inc.
(“Wafergen” or the “Company”) and Ivan Trifunovich (“Executive”).
 
WHEREAS, Executive and the Company entered into that certain Executive
Employment Agreement dated March 7, 2012 (the “Employment Agreement”); and
 
WHEREAS, Executive and the Company desire to amend the Employment Agreement as
set forth below.
 
NOW, THEREFORE, in consideration of the provisions set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree to amend the Employment Agreement as
follows:
 
1.           Section I.A is replaced with the following: “The term of this
Agreement shall begin on the Effective Date and shall end on June 30, 2016 (the
“Term”).”
 
2.           The Term “President and Chief Executive Officer” is deleted from
Section I.B and replaced with the term “Executive Chairman.” The term “or
requested of” is added after the phrase “hereafter assigned to.”
 
3.           The number “Three Hundred and Sixty Thousand Dollars ($360,000)” in
Section II.A is deleted and replaced with “One Hundred and Eighty Thousand
Dollars ($180,000)”.
 
4.           Section II.B is deleted and replaced with the following:
 
B.           Bonus.  Executive shall be eligible to earn a performance bonus for
each year of his employment with the Company, in an amount up to fifty percent
(50%) of his Base Salary received in that year, in accordance with an annual
incentive plan to be established for each year by the Compensation Committee of
the Company’s Board of Directors (“Bonus”).  All Bonuses shall be paid no later
than April 30 of the year following the year for which the Bonus is earned.
 
5.           Section II.C.2 is deleted and replaced with the following:
 
“2           In each calendar year on the next business day following January 1
beginning with 2013 and provided that Executive remains employed with the
Company through the applicable date of grant, Executive also will be granted an
additional stock option (each, an “Additional Option”) to purchase common stock
of the Company to the extent necessary to provide Executive with a total equity
interest in the Company equal to two and one-half percent (2.5%) of the total
number of shares of Company common stock outstanding on a fully diluted and
as-converted basis on the date of grant of such Additional Option.  The number
of shares subject to any particular Additional Option shall be equal to that
number of shares which, together with (a) the number of shares subject to the
Initial Option, (b) all prior Additional Options and (c) any other compensatory
equity interests granted to Executive by the Company, equals two and one-half
percent (2.5%) of the total number of shares of Company common stock outstanding
on a fully diluted and
 

 
 

--------------------------------------------------------------------------------

 

as-converted basis at such time.  The calculation of the fully diluted and
as-converted shares for this purpose will be determined by the Company’s Board
of Directors or compensation committee in its reasonable discretion (and the
Board or compensation committee shall accept and consider reasonable input from
Executive with respect to the determination of such calculation), and will be
made (i) assuming that any in-the-money warrants are fully exercised on a
cashless/ net issuance basis (for avoidance of doubt, any out-of-the-money
warrants will not be included in the calculation of fully diluted and
as-converted shares), and (ii) taking into account any equity or equity-based
awards granted under the Company’s stock incentive plans.  Each Additional
Option will have the same vesting terms as the Initial Option, with the vesting
commencement date being the first day of Executive’s employment with the
Company.  The exercise price of each Additional Option will be equal to the
“Fair Market Value” of the Company’s common stock (as such term is defined in
the Company’s 2008 Stock Incentive Plan or any other stock plan pursuant to
which the Additional Option is granted) on the date of grant of such Additional
Option. Each Additional Option will be subject to the terms, definitions and
provisions of the Company’s stock plan under which such Additional Option is
granted and the Stock Option Agreement by and between Executive and the Company;
provided, however, that in the event of any conflict between the terms of the
applicable stock plan or such Stock Option Agreement and this Agreement, the
terms of this Agreement shall prevail and govern.”
 
6.           The following new Section II.K is hereby inserted immediately
following Section II.J.
 
“K.           Contingent Payment Following Termination.  In the event Executive
shall become eligible to receive any Contingent Payment in connection with a
Distribution following termination of Executive’s employment, the Contingent
Payment due pursuant to Section II.D.1 shall be determined after substituting
the number “five percent (5%)” used in such section with ”two and one-half
percent (2.5%).”
 
7.           This Amendment shall be deemed to be an amendment to the Employment
Agreement, and the Employment Agreement, as amended hereby, is hereby ratified,
approved and confirmed in each and every respect.
 
8.           This Amendment may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute but one and the same instrument.
 


SIGNATURES APPEAR ON THE FOLLOWING PAGE.



 
 

--------------------------------------------------------------------------------

 





 
IN WITNESS WHEREOF, the undersigned have executed this Amendment to be effective
as of the Effective Date set forth above.
 


COMPANY:
 
EMPLOYEE:
Wafergen Bio-systems, Inc.
      /s/ Michael Henighan     /s/ Ivan Trifunovich
By:  
  Michael Henighan  
Ivan Trifunovich
Its:  
  Chief Financial Officer    




 
 

--------------------------------------------------------------------------------

 
